DETAILED ACTION

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendments to Claims, Abstract and Remarks  filed on June 9, 2022 and IDS filed on March 18, 2022 are acknowledged.
2.2.	Claim 1 has been amended by introducing new limitations as : " 
... polyester comprising:
a molar amount of 1 4: 3 6-dianhydrohexitol units (A) ranging from 1 to 50%·
a molar amount of diol units (B) other than the 1,4: 3 6-dianhydrohexitol units
(A) ranging from 5 to 54%;
a molar amount of terephthalic acid units (C) ranging from 45 to 55%;
 and a weight amount of branching agent relative to the weight of polymer of 0.001
to 1%; and a molar ratio of 1,4:3 6-dianhydrohexitol units (A)/ sum of the 1,4:3 6-dianhydrohexitol units (A) and diol units (B) other than the 1,4: 3 6-dianhydrohexitol units (A) i.e. (A)/[(A)+(B)] of at least 0.05 and at most 0.65."
2.3.	Claims 4 and 5 have been amended for clarity . Claims 12 and 13 are newly added. It is noted that Claims 12 directed to presence of alicyclic diol unit is 1,4-cyclohexanedimethanol. However, polyester wherein alicyclic diol is CHDM ( 1,4- cyclohexanedimethanol) was not elected by Applicant for examination on the merits ( see below).
2.4.	Support for the amendment to Claim has been found in Applicant's Specifications ( see PG PUB US 2021/0070930,[0047]-[0051]). Therefore, no New matter has been added with instant Amendment.  However, instant Amendment to Claim 1 represents a New Issue and require further consideration. Therefore, New Grounds of Rejections  are introduced in order to address new limitations and new scope of Claim 1. Consequently , it is appropriate to make instant Action Final.
Election/Restrictions                                   
3.1.	Newly added Claim 12 directed to presence of alicyclic diol unit is 1,4-cyclohexanedimethanol in the polyester. However, polyester wherein alicyclic diol is CHDM ( 1,4- cyclohexanedimethanol) was not elected by Applicant for examination on the merits.
Therefore, Newly submitted claim 12  directed to an invention that is independent or distinct from the invention originally claimed as it required presence of non-elected component. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
3.2.	Newly added Claim 13 read on previously elected subject matter as  
 Polyester comprising Terephthalic acid (TPA), Isosorbide (ISB), Ethylene glycol (EG)  and Pentaerythritol ( PENT) as a  branching agent  as indicated by Applicant  in Response filed  on November 29, 2021. Therefore,  Claims 1-3,  5-8 and 13 are active and will be examine on the merits. 

4.	Abstract filed on June 9, 2022 is acknowledged and accepted. 
5.	IDS filed on March 18, 2022 is acknowledged and accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3, 5-8 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear what is the basis for content of all diols and all acids in the claimed polyester. 
In this respect note that it is unclear how polyester of significant molecular weight as claimed by Applicant " at least 0.9 dl/g or more" can comprise 55 mol% ( sum of A and B)  of diols and only 45 mol%  which is significantly ( 10 mol%) lesser amount of Terephthalic acid. This would create unbalanced polyester which cannot have significant Molecular weight expressed as viscosity of 0.9 dl/g or more.   
  Ratio (A)/[(A) +(B)] of Applicant's Claim 1 does not require that sum of A+B is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not require that ratio include sum of all cyclic diols. 
It is noted that According to Applicant's Specification ( see Examples) all Examples stated that  final content of ISB was about 8-10 mole%  based on "all the diols"  and that during synthesis of the polyester DEG ( diethylene glycol) was generated in amount of about 2-2.5 mol%. In addition, Examples provide Data for amounts of TA , ISB and EG place in the Reactor. According Example 1 initial amount of TA calculated on basis of all monomers placed in Reactor is approximately 45 mol%.
Therefore,  it is unclear what is the molar basis for diols and acid in Final polyester of Claim 1. For this reason, scope of Claims 1-3, 5-8 and 13 are unclear and therefore indefinite.
Claim Rejections - 35 USC §  103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-3, 5-8 and 13  are rejected under  35 U.S.C. 103 as obvious over Germroth et al ( US 2004/0092703) as evidenced by Poulat et al ( US 2018/0355100) and in further view of Eckert et al ( US 2017/0029560).
7.1.	Regarding Applicant's Claims 1-3, 5-8 and 13 Germroth disclosed method of making Isosorbide containing polyesters, wherein Terephthalic acid ( TPA) is " Even more preferred acids are terephthalic acid and isophthalic acid, either used singly or in combination" – see [0026], and stated that up to 100 mole%  of  TPA used in preferred embodiment( see [0037]), wherein diol component comprises EG in amount from 60 to 99.75 mol% and Isosorbide in the amount from 0.01 to 50 mol% based on 100 mol% of all diols. Therefore, polyester disclosed by Germroth comprise based 100 mol% of all monomers, up to 50 mol% of TA, between 30 and 49.875 mol% of EG and up to 20 mol% of ISB and more preferably from 2 to 10 mol% ( see [0037]). Note that for content of ISB for example 10 mol%,  Ratio of ISB/ISB + EG = 10/50 = 0.2 – which is inside of range as claimed by Applicant.
	Therefore, Polyester disclosed by Germroth meet all compositional limitations of applicant's Claim 1  with respect to content acid and diols.
7.2.	Regarding   branching agent Germroth stated that PENT can be used in small amounts in  combination with ISB (see [0024]. Regarding viscosity Germroth disclosed that polyester may have IV (inherent viscosity) up to 1.5 dL/g and also disclosed IV of 0.9 dL/g – see [0042]. In this respect note that it would be expected that range of IV disclosed by Germroth is same (overlapping  range ) with Viscosity claimed by Applicant, even though this viscosity expressed in different units  - see evidence with respect to value of RD ( reduced viscosity) and IV of several polyesters as provided by Poulat in Table 3.
7.3.	Therefore, Germroth meet all compositional limitations of Applicant's Claims 1-3,  5-8 and 13 with respect to monomers used in claimed polyester, but silent regarding specific small amount of PENT.
7.4.	However, it is well known that PENT can be used in order to improve  stress cracking resistant of polyester in the amounts from 0.005 to 0.1% by wt ( see Abstract, [0023]) – same range as claimed by Applicant.
	Therefore, it would be obvious to one of ordinary skill in the art to adjust small amount of PENT disclosed by Germroth to range up to  0.1 wt % per teaching provided by Eckert in order to improve stress cracking resistant of the polyester.

8.	Claims 1-3, 5-8 and 13 are rejected under  35 U.S.C. 103 as obvious over   Treece et al ( US 2013/0029068) as evidenced by Poulat et al. ( US 2018/0355100). 
8.1.	Regarding Applicant's claims 1-3, 5-8 and 13 Treece disclosed polyester comprising Terephthalic acid (TA) , Ethylene glycol (EG) in range from 88 to 93 mole% based bon 100 mole% of all diols ( see [0033]) or 44 to 46.5 based on 50 mole% of all diols , and Isosorbide as one  four different  modifying glycols in range from 7 to 12 mol% ( based on 100 mol% of all diols or 3.5 to 6 mol% based on 50 mol% of all diols) and  branching agent as for example, pentaerythritol in range from 0.1 to 1.0 mole%, wherein polyester obtained by process which include step of SSP ( solid state polycondensation )  and has final IV ( inherent viscosity) up to 1.1 dL/g ( see [0012] –[0019], [0217]). Therefore,  ratio  of ISB/EG + ISB for content of ISB of 6 mol% equal 6/45.5 = 0.13 is inside of Applicant's claimed range of 0.05 to 0.65.
8.2.	Therefore, Treece renders obvious Applicant's Claims 1-3, 5-8  and 13 as established in the art : " "When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill has good reason to pursue the known options ... within his or her technical grasp." see  Supreme Court's decision in KSR International Co.v. Teleflex Inc., 550 U.S.  82 USPQ2d 1385 (2007).
8.3.	Regarding viscosity of the polyester note that it would be expected that range of IV disclosed by Treece  is same of overlapping with Viscosity claimed by Applicant, even though this viscosity expressed in different units  - see evidence with respect to value of RD ( reduced viscosity) and IV of several polyesters as provided by Poulat in Table 3.
	Therefore, Treece met all the limitations and therefore renders obvious all the limitations of Applicant's claimed subject matter as established in the art : " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990.
Response to Arguments
9.	Applicant's arguments filed on June 9, 2022  have been fully considered but they are not persuasive.
10.1.	Applicant's arguments regarding Claims 1-3, 5-8 and 13  rejected under  35 U.S.C. 103 as obvious over Germroth et al ( US 2004/0092703) as evidenced by Poulat et al ( US 2018/0355100) and in further view of Eckert et al ( US 2017/0029560) based on alleged deficiency of  Germroth.
In this respect Applicant stated that :
a)	 " The inherent viscosity (IV) of the polymer is measured differently in Germroth as compared to the measurement of the reduced viscosity in solution".
b)	"Germroth is silent on each of these ranges, and in particular in the specific mass range of branching agent relative to the weight of polymer".
	Regarding argument a) it is clear that Germroth uses different units to describe IV of the polyester. However, it is also clear that range of IV disclosed by Germroth is same range of RD (reduced viscosity)Viscosity as claimed by Applicant as evidenced by Poulat.  In this respect note that according to Poulat both viscosity ( IV and RD- reduced viscosity ) in good correlation with each other. For example, Poulat et al ( US 2018/0355100, Table 3) provided Date for viscosity of  same polyester, wherein  RD PET copolymers in range from 73 to 81 is  about 10 % higher than  IV of same polymers. Therefore, it is reasonable to assume that IV of polyester disclosed by Germroth is in same range as RD viscosity claimed by Applicant. Applicant did not present any evidence to the contrary.
b)	Applicant's argument b) is moot in view of New Grounds of Rejection. In addition,  see paragraph 7.1. above, wherein it was shown that ranges for each component of the claimed polyester is met by Germroth.
10.2.	It is noted that Applicant's argument with respect to Treece based on same rational: use of different viscosity units and that " Treece is silent on each of these ranges, and in particular in the specific molar range of a molar ratio of 1,4:3,6-dianhydrohexitol units (A)/ sum of the 1,4:3,6-dianhydrohexitol units (A)
and diol units (B) other than the 1,4: 3,6-dianhydrohexitol units (A), i.e. (A)/[(A)+(B)] of at least 0.05 and at most 0.65."
	Regarding units of Viscosity see paragraph 10.1 above.
	Regarding ranges see paragraph 8.1. above, wherein was shown that ranges disclosed by Treece met all ranges as claimed by Applicant. 
10.3.	For  reasons above Applicant's argument that both Rejections  based on " "impermissible hindsight" is unpersuasive. 
	Therefore, all Applicant's arguments were found unpersuasive and Rejection is maintained and made Final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765